COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex Parte Dustin Wayne Glenn

Appellate case number:     01-14-00042-CR, 01-14-00195-CR

Trial court case number: CV-70368, CV-70369

Trial court:               County Court at Law No. 3 of Galveston County

        These cases were abated and remanded to the trial court on April 10, 2014. In the
abatement order, we directed the trial court to execute certifications of appellant’s right to appeal
indicating whether or not appellant, Dustin Wayne Glenn, has the right to appeal and make any
other findings and recommendations the trial court deemed appropriate. The trial court clerk has
filed a supplemental clerk’s records in cause numbers 01-14-00042-CR and 01-14-00195-CR,
containing certifications of appellant’s right to appeal. Accordingly, we REINSTATE these cases
on the Court’s active docket.

       Further, appellant has filed a motion to consolidate the above-referenced appeals and
cause numbers 01-13-00640-CR and 01-13-00641-CR, contending that “it appears that all
grounds for appeal are similar.” In cause numbers 01-13-00640-CR and 01-13-00641-CR, Glenn
appeals from judgments of convictions for aggravated assault with a deadly weapon. In cause
numbers 01-14-00042-CR and 01-14-00195-CR, Glenn appeals from the trial court’s denial of
his applications for writs of habeas corpus. Glenn has filed a single brief in the four appeals.

        We deny the motion to consolidate the appeals. We strike the brief filed on March 24,
2014, to the extent it was filed in cause numbers 01-14-00042-CR and 01-14-00195-CR. See
TEX. R. APP. P. 31.1 (providing that on receipt of record court “will—if it desires briefs—set the
time for filing briefs”); 38.6 (providing time for filing briefs “[e]xcept in a habeas corpus or bail
appeal”). If the Court determines that briefing is necessary, the Court will set deadlines for filing
briefs.

       It is so ORDERED.
Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: June 10, 2014